Title: From John Adams to John Trumbull, 18 November 1805
From: Adams, John
To: Trumbull, John



Dear Sir
Quincy November 18. 1805

I had indeed no doubt of the Truth of the Letter relative to the Capture of Cornwallis. My Confidence in the honor of the Writer was such, that the violent Philippic against it only convinced me of the Malevolence and Prejudice of the orator. But as I had heard it not only called in question but vehemently contradicted, I thought it might be well to hear some testimony in corroboration of it. Your testimony is very full. A Roman Empress was accused of Adultery, and the Child of which She was pregnant was alleged to be the fruit of a Stolen Embrace. A number of noble Compurgators appeared who swore that the Child in her Majestys belly, was begotten by the Emperor, and by no other man. Your Evidence is full, to your own belief of the Truth of the letter, and I could add mine to yours as a compurgator but by Washingtons own shewing as you Lawyers express your selves, no Man but himself could know every word of it to be true.
By the description you give, it must be Hamilton you suspect to have dishonored the letter. That Man has Sins and Crimes  and forces enough to answer for to posterity without this. He was  not the Man, nor  was his Destroyer. I may possibly hereafter give you the Names. It will let you into the Character of a Man who did nearly as much as Hamilton towards the total and irrevocable ruin of the federal Administration. Washington once said to me, that Hamilton was "a proud Spirited little Animal, as ever existed." Such he was in truth: yet Washington always lived in terror of him. I saw it, and was determined that I would not. I knew his talents and was determined to do him ample justice, but no more. Yet Washington with my own or rather his heads of departments and a Number of Senators and Representatives in combination compelled me to do more for him than he deserved.
I agree entirely with you that Washington had high Talents and great Qualities: and that he far surpassed any one who ever acted in the American Theatre. Lee, Gates, Steuben, Green or even Warren or Montgomery, though some of them were much superior to him in Science and Learning, would not have answered our End so well. Nor would any General in Europe. This opinion I constantly avowed and Supported both in Europe and America. Tom Paine has repeatedly asserted in print that I was one of that faction who were for removing him from his command. This is one among Many of Paines lies. I left Congress at York town on the 11th. of November 1777 and never returned. I was sent to France. I never knew of any Plan to remove the General. It was in the Winter of 1778, if ever that such a scheme was laid or proposed; when I was tumbling among the Mountains of Waves in the Gulph Stream, the English Channel and the Bay of Biscay.
I agree too, in your opinion that if we could have had our Choice of all the military Commanders in Europe We should not have found his equal for our purpose. There is reason to suspect that General Conway and some other foreigners, were instigated from France, to supplant the General, to make way for a foreign Commander. Before I left Congress in 1777 letters were read in it, from Mr Deane, one of them enquired whether in any supposeable Case Congress would consent to supercede General Washington and give the command in Chief to a foreign Officer. For Example, if Prince Ferdinand of Brunswick would accept the Command would Congress give it to him? In another Letter Mr Deane said, that one of the greatest Generals in Europe, Marshall M. stood ready to go to America, if he could have the command in Chief. I afterwards found that this M. was Marshall Mailbois. The Count de Vergennes said afterwards to me and Mr Arthur Lee, that he “wished Marshall Mailbois had the Command in America” Upon Enquiry I found that Mailbois was one of the most intriguing Men in France, and the Ministry I suppose wished to be rid of him, as well as to have the controul of all our military operations. Mailbois by a subsequent intrigue obtained the Command in Holland when I knew him. His Conduct was such as I expected, as mercenary and interested as it was weak and incapable. Mr Deans contract with Monsieur De Coudrai and near a hundred officers under him, was in the same spirit: calculated to give the French an entire controul over all our Military Manufatures subject to no command but that of the General in Chief. These letters and Contract of Mr Deane I hope are in being: but I should not be Surprised if they were found to be all destroyed or concealed. I was totally in opposition to all those plans in congress and out, in Europe and America and treated them allways with contempt and abhorrence.
It was indeed unfortunate for me, that I was absent in Europe for so long a time. No Man but one who has tried it can imagine, was what an Hiatus valde deflendus is made in a mans life by an absence of ten years. Cicero laught at himself for his own simplicity in believing himself that all Rome was admiring the Wisdom, Activity, Integrity and Benevolence of his administration of the Questership of Lilybeum, when the first Friend he met a Puteoli, asked him what News of Rome? The second Supposed he came from Afric: and the third said he had been Quester of Syracuse.—He concluded that the People had quick Eyes but all dull ears, and determined not to be again out of their Sight. His absence was only for one year: mine was for ten. When I returned one third of my best Friends were dead, another third Superannuated and the remaining third grown unpopular. A new generation was sprung up of more talent than experience and more presumption than abilities. And more remarkable still the Tories had become the most active and influential of any Party in all the States and the most closely united, under Hamilton; a head they had chosen to run down all the old Whigs and Revolutionary Characters. You are exactly right when you Say that I “never received the constant and cordial support of any one of the Parties.” Hamilton caballed at the first election, to get Hancock chosen Vice President, and when he found he could give me the go by, he intrigued to prevent me from having a Majority of Votes, under a pretence, which he could not believe, that there was danger of my having more votes than Washington. Jeffersons Party I have always considered as a Non Entity, a mere Phantom a mere Stalking Horse to Mr Madisons. Jefferson is not, never was, and never will be their man. Washington himself was not. It is Mr Madison who has the radical interests of Virginia. As the Tories were compelled to bring forward Washington in order to hoist Hamilton upon his shoulders, so the Virginians were obliged to raise Jefferson in order to lift up Madison. The original ostensible competition was between Jay and Jefferson. This broke out very early. A Bill was before Congress to designate the officer, who should execute the office of President in case of the Death Resignation or absence of both the President and Vice President. A blank was left for the officer. Mr Benson moved that the blank should be filled with the Chief Justice, Mr Jay. Mr Madison instantly moved that it should be filled with the Secretary of State, Mr Jefferson. Such symptoms of zeal appeared on both sides and the Parties were so nearly equal, that both were afraid to push their points and the blank was never filled. Hamiltons party did not feel themselves strong enough to hazard him. They therefore Skreened themselves behind Jay, as Madisons did behind Jefferson. Cæsar did not form a triumvirate with Pompey and Crassus with mere act to get rid of both. Octavius was not more Skilfull in combining with Antony and Lepidus to grasp the empire to himself, than was Hamilton  in getting Washington Adams and Jay to cooperate with him, in order to monopolize all Power to himself. The Virginians have combined in some manner with Burr, Clinton, McKean and all the Democratical old Whiggs, to remove all obstacles in the Way of Mr. Madison and Jefferson it seems is to give Way to him at last.
There are at this time and ever has been four Parties in every State and each of these have its divisions and Subdivisions. 1. Old Tories. 2. honest independent American Federalists. 3. Honest democratical Republicans. 4. Jacobins against all Religion and all Government. From the various compositions and decompositions  of these four have resulted all our political Phænomina. If you are not tired and disgusted I may hereafter enlarge upon these heads.
Yours as ever
John Adams